Citation Nr: 1231493	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-03 113	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE


Entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD


M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973 and from June 1974 to June 1977.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 


FINDING OF FACT

A back disorder did not have its onset in service and is not the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

A back disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486. 

In this case, the Board finds that all notification requirements have been met.  Prior to the initial adjudication of the Veteran's service connection claim for a back disorder, the RO's July 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  The record reveals that the Veteran failed to show for a travel board hearing scheduled for May 2012.  As the Veteran has not requested a new hearing, the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not specifically provided a VA examination to determine the presence, severity, and etiology of a back disorder.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disorder "may be associated" with military service or a service-connected disability include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Here, the competent evidence of record does not indicate that the Veteran's current back disorder may be associated with his active duty service.  While the third prong is a low threshold, there is, in fact, a threshold that must be met.  The Veteran claimed that a current back disorder was related to an in-service motorcycle accident.  However, service treatment records do not demonstrate an accident or injury was incurred in service, nor do the service treatment records demonstrate chronicity of a back condition in service.  Additionally, the Veteran has not provided credible evidence regarding a continuity of symptoms since his separation from active duty service.  Further, the medical evidence of record provides a negative opinion with regard to a link between the Veteran's current back disorder and an injury incurred in active duty service.  Specifically, a VA physician opined that the Veteran's current back disorder was the direct result of a motor vehicle accident that occurred in 1999, approximately 22 years after the Veteran's separation from service.  The Veteran's contentions, therefore, are the only evidence of record indicating an association between the claimed disorder and his active duty service.  As will be discussed in greater detail below, the evidence did not demonstrate that the Veteran has the ability, knowledge, or experience to render competent etiological opinions of a medical condition.  As such, the Board finds his contentions do not rise to the level of the requisite "indication of an association" between the Veteran's active duty service and his current back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  If a veteran's mere contentions, standing alone, were enough to satisfy the "indication of an association," then that element is meaningless.  38 U.S.C.A. 
§ 5103A.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ["canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous"].  It is clear to the Board that more than mere contentions is required.  Consequently, the Board finds that affording the Veteran a VA examination with respect to the claim at issue herein was not warranted.  McLendon, 20 Vet. App. at 83.  Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from November 1969 to November 1973 and from June 1974 to June 1977.  In June 2008, he submitted a claim of entitlement to service connection for a back condition.  After this claim was denied in September 2009, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.

The Veteran contends that his current back disorder is the result of a motorcycle accident that occurred in service in the summer of 1975 or 1976.  The Veteran asserts that he has had back problems since he fell off of a motorcycle after he was stung by a bee.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

With regard to a diagnosis of a current disability, a January 2009 VA treatment record shows an impression of multilevel degenerative spondylosis with apparent narrowing of the spinal canal at the C5-C6 by the posterior protruding osteophytes and multilevel neural foraminal stenosis.  A February 2009 VA treatment record shows an assessment of cervical stenosis and chronic right lumbar radiculopathy, degenerative disc disease, and degenerative joint disease.  As such, the Board finds the Veteran has established a current disability for the purpose of service connection.

Upon entrance to service, the Veteran's spine and musculoskeletal system were normal, and his report of medical history was negative for recurrent back pain.  An August 1974 service treatment record indicates the Veteran complained of pain on the right side of his back.  The Veteran reported that he had the same problem the previous month on the left side of his back, but "did not have any idea about what happened."  A February 1976 service treatment record shows the Veteran complained of experiencing "occasional low back pain" and reported a history of low back pain.  Clinical examinations from February 1977 and July 1977 demonstrate that his spine and musculoskeletal system were normal.  In July 1977, the Veteran also completed a contemporaneous report of medical history, which did not include any reference to or complaint of back symptoms.  Although the Veteran's service treatment records shows he sought treatment for bee stings in September 1976, the service treatment records do not indicate that the Veteran was involved in a motorcycle accident at any time during active duty service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury in service, there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service separation is required to support the claim.  Id.

The Veteran asserts that his back pain began in the summer of 1975 or 1976 when he fell off of a motorcycle after being stung by a bee.  As demonstrated above, the Veteran sought treatment for back pain in August 1974 and September 1976 but specifically stated that he did not know what had caused the pain.  While service treatment records reveal that the Veteran was treated for multiple other symptoms throughout active duty service, he did not report any further back symptoms.  In addition, service treatment records show the Veteran sought treatment for bee stings in September 1976 but did not report a motorcycle acciden, nor did he seek treatment for back pain at that time.  At separation from service, the Veteran denied having recurrent back pain, and two clinical examinations were normal with respect to his spine and musculoskeletal system.  Consequently, the Board finds that the record does not demonstrate that the Veteran experienced a chronic back disorder in service.  The evidence of record did not include the required combination of manifestations sufficient to identify the disease or disorder or sufficient observation to establish chronicity at the time.  Id.  As such, the evidence of record must demonstrate a continuity of symptomatology since service in order to support his service connection claim.  Id.

In this respect, the evidence of record indicates the Veteran began receiving VA treatment in 2005.  A June 2006 VA treatment record demonstrates that the Veteran reported that a history of injury involving a motor vehicle accident.  A June 2008 VA treatment record reveals the Veteran reported that he was in an accident in 1999.  An additional June 2008 VA treatment record indicates the Veteran had chronic back pain since a motor vehicle accident in 1999 when his squad car was rear-ended.  In an addendum to the June 2008 VA treatment record, a VA physician opined that the Veteran's current back disorder was "a direct result of the [motor vehicle accident] he was in while on the Police Force."  The VA physician further stated that the Veteran had no pre-existing conditions. 

Based upon a review of the claims file, the Board finds that the post-service evidence of record did not demonstrate a continuity of symptoms associated with a back disorder spanning from the Veteran's separation from active duty service to the present.  38 C.F.R. § 3.303(b).  The first post-service evidence of record demonstrating complaints of or treatment for symptoms associated with a back disorder was the VA physician's statement that he began treating the Veteran in 2005, approximately 28 years after his separation from active duty service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Consequently, the Board finds that the post-service evidence of record did not support the Veteran's assertion that he experienced a continuity of post-service back symptoms.  

During the pendency of this appeal, however, the Veteran asserted that the onset of his back disorder was during his active duty service and that he continuously experienced symptoms since then.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his post-service symptoms.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnosis).

The Veteran's contentions regarding his in-service back injury and continuing back pain are competent evidence because they address matters within the realm of his personal knowledge.  See Layno, 6 Vet. App. at 469.  However, while the Veteran's statements are competent evidence as to the presence of back symptoms, the Board must also determine whether such evidence is credible.  Id.  In this respect, the Veteran's statements regarding the onset and duration of his current back disorder are not consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Here, the Veteran asserts that his symptoms began after a motorcycle accident in the summer of 1975 or 1976.  In February 1976, the Veteran reported occasional back pain and a history of back pain but did not report any involvement in a motorcycle accident.  Although the Veteran was treated for bee stings in September 1976, he did not report a motorcycle accident as a result of the bee stings, and he did not seek treatment for back pain at that time.  Additionally, the Veteran denied any back condition or history of back problems at the time of his separation from active duty service.  Furthermore, the evidence of record indicates the Veteran's symptoms had their onset when he was involved in a motor vehicle accident in 1999 and that he did not seek treatment for his back symptoms until 2005.  Accordingly, the Board finds the Veteran's inconsistent assertions concerning the onset and duration of his symptoms are not credible and therefore of little probative value.

To the extent that the Veteran contends that his current back disorder was caused by active duty service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a back disorder.  Espiritu, 2 Vet. App. at 495.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, the Board finds that the question of whether an in-service injury led to the Veteran's current back disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in orthopedics.  The diagnosis and cause of orthopedic disorders, to include a back disorder, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses; a back disorder is not a simple medical condition that the Veteran is competent to identify.  Therefore, the Board finds that the Veteran's lay statements are not competent evidence to establish the cause of his current back disorder.  The evidence of record does not otherwise demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his back disorder was the result of his military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a back disorder.  Id.  

As a result, the only competent medical evidence of record does not relate the Veteran's current back disorder to his active duty service.  Rather, the June 2008 VA physician opined that the Veteran's current back disorder was the direct result of a motor vehicle accident that occurred in 1999 while the Veteran was employed as a policeman.  The VA physician also stated that the Veteran did not have any 
pre-existing conditions prior to the motor vehicle accident in 1999.  This is the only competent etiological opinion of record and is negative to the Veteran's claim.  Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Based on the above, the Board finds that the lack of evidence demonstrating chronicity of a back disorder in service; the Veteran's denial of symptoms upon separation from service; the absence of complaints of or treatment for a back disorder or symptoms related thereto for more than 28 years following active duty service; the lack of a competent positive etiological opinion; and the presence of a competent negative etiological opinion relating the Veteran's current back disorder to a post-service accident, combine to outweigh any assertions that the Veteran has experienced a back disorder or symptoms thereof continuously since active duty service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In the absence of competent evidence that a current back disability is related to active duty service, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


